NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                            Submitted September 29, 2014*
                             Decided September 29, 2014

                                        Before

                          RICHARD D. CUDAHY, Circuit Judge

                          ANN CLAIRE WILLIAMS, Circuit Judge

                          JOHN DANIEL TINDER, Circuit Judge

No. 14-2027

RODNEY JAMES HOPKINS,                            Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Eastern District of
                                                 Wisconsin.
      v.
                                                 No. 13-C-1019
MILWAUKEE SECURE DETENTION
FACILITY, et al.,                                Rudolph T. Randa,
     Defendants-Appellees.                       Judge.

                                       ORDER

      Rodney Hopkins, a Wisconsin inmate, appeals the dismissal of his complaint
under 42 U.S.C. § 1983 alleging that the warden and medical staff at Milwaukee Secure
Detention Facility acted with deliberate indifference when they ignored his requests



      *
         The defendants were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we
have concluded that the case is appropriate for summary disposition. See FED. R. APP. P.
34(a)(2).
No. 14-2027                                                                           Page 2

five years earlier to treat his chronic obstructive pulmonary disease, causing him to lose
a lung. At screening, the district court dismissed Hopkins’ complaint as frivolous
because he failed to exhaust administrative remedies. We affirm.

        As set forth in his complaint, the allegations of which we accept as true for
purposes of our review, see Brumfield v. City of Chicago, 735 F.3d 619, 622 (7th Cir. 2013),
Hopkins was denied treatment for chronic obstruction pulmonary disease during the
first three weeks of his detention at the facility because, medical staff told him, they
could not locate his medical records. On January 22, 2008, Hopkins filed an
administrative grievance protesting his lack of treatment. Staff at the facility did not
acknowledge the submission of the grievance until February 13, however, and, treating
the grievance as pertaining to a specific incident that occurred on January 22, rejected it
as untimely because more than 14 days had elapsed since the incident. See WIS. ADMIN.
CODE DOC § 310.09(6). After Hopkins began coughing up blood, he was taken to a
hospital on February 17 and his left lung was removed later that week. Because he was
in the hospital, Hopkins did not appeal the rejection of his grievance.

       More than two years later, in April 2010, Hopkins brought a § 1983 suit for
deliberate indifference against the facility’s warden and other staff. Judge Griesbach
granted summary judgment against him because he failed to exhaust administrative
remedies by administratively appealing the rejection of his grievance. See Hopkins v.
Husz, No. 10-C-291, 2011 WL 2463549 (E.D. Wis. June 21, 2011). Hopkins did not appeal
this judgment.

       In 2013, Hopkins filed a second administrative grievance relating to the lack of
treatment he received in 2008. Because the grievance pertained to events that occurred
more than fourteen days before the grievance was filed, it was rejected as untimely, and
this decision was upheld on administrative review.

        In September 2013, Hopkins brought a second § 1983 suit renewing his claim of
deliberate indifference against the facility’s warden and staff based on the events in
2008. Judge Randa screened Hopkins’ complaint, see 28 U.S.C. § 1915A, and dismissed it
as frivolous for failure to exhaust administrative remedies. See 42 U.S.C. § 1997e(a). The
district court based its dismissal on, among other things, attachments that Hopkins had
included with his second § 1983 complaint plainly showing that his 2013 grievance was
untimely, having been filed well beyond the fourteen-day period prescribed by
Wisconsin law. The court later denied Hopkins’s motion for reconsideration, explaining
that it was precluded from considering any arguments relating to his attempt in 2008 to
No. 14-2027                                                                          Page 3

exhaust administrative remedies because they had been addressed in Judge Griesbach’s
prior summary judgment ruling.

        On appeal, Hopkins generally challenges the district court’s ruling that it was
precluded from reviewing his efforts in 2008 to exhaust administrative remedies. But as
the court explained, Hopkins contested this issue in his first § 1983 suit, and is therefore
barred from addressing it here by the doctrine of issue preclusion, which prevents the
relitigation of an issue, already decided and essential to the judgment in prior litigation,
by a party represented in that litigation. See Matrix IV, Inc. v. Am. Nat’l Bank and Trust
Co. of Chi., 649 F.3d 539, 547 (7th Cir. 2011).

        The district court was also correct to dismiss Hopkins’s second § 1983 complaint
on exhaustion grounds. As the court noted, the face of the complaint and its
attachments show that the administrative grievance that Hopkins filed in 2013 did not
comply with state law because he did not file it within fourteen days of the underlying
conduct. See Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006); Pozo v. McCaughtry, 286
F.3d 1022, 1025 (7th Cir. 2002). A prisoner must adhere to state procedures and time
limits for administrative grievances to exhaust his remedies, otherwise he could
sidestep the administrative grievance system entirely by filing an untimely grievance
and then contending that he had exhausted administrative remedies. Pozo, 286 F.3d at
1023–24.

                                                                               AFFIRMED.